
QuickLinks -- Click here to rapidly navigate through this document


AMENDMENT NUMBER FOUR TO
LOAN AND SECURITY AGREEMENT


        This AMENDMENT NUMBER FOUR TO LOAN AND SECURITYAGREEMENT, dated as of
March 22, 2002 (this "Amendment'), amends that certain Loan and Security
Agreement, dated as of February 4, 1999 (as amended from time to time, the "Loan
Agreement"), by and between AMERIVISION COMMUNICATIONS, INC., an Oklahoma
corporation (the "Borrower"), on the one hand, and COAST BUSINESS CREDIT, a
division of Southern Pacific Bank, a California corporation ("Coast"), on the
other hand. All initially capitalized terms used in this Amendment shall have
the meanings ascribed thereto in the Loan Agreement unless specifically defined
herein.

RECITALS

        WHEREAS, Borrower and Coast wish to amend the Loan Agreement pursuant to
the terms and provisions set forth in this Amendment; and

        NOW, THEREFORE, the parties hereto agree as follows:

AMENDMENT

        Section 1. Certified Public Accounting Firm Waiver. Pursuant to
Section 8.3(6) of the Schedule to the Loan Agreement, as amended, the Borrower
is required to engage a certified public accounting firm, acceptable to Coast,
for the preparation of its December 31, 2000 fiscal year-end financial
statements. Borrower has requested, and Coast hereby waives this requirement
until June 30, 2002, and permanently waives this requirement provided that the
following conditions are met:

(i)  a peer review of the Borrower's current accounting firm, Cole & Reed, be
provided to Coast no later than June 30, 2002; and (iii) Coast shall be
satisfied, in its sole and absolute discretion, with the conclusions contained
in such report.

        Section 2. Share Repurchase. Notwithstanding anything to the contrary
contained in the Loan Agreement, the Borrower may repurchase shares of its
issued and outstanding capital stock if:

(i)  the Borrower is required to do so by any law, statute, or regulation or any
judgment, decree, injunction or order of a governmental entity or arbitrator; or
(ii) the Borrower agrees, in its reasonable business judgement, to do so
pursuant to any settlement of any claim, dispute or action; provided, however,
that the Borrower shall not spend more than a total aggregate of Two Hundred and
Fifty Thousand Dollars ($250,000), in any fiscal year, for the repurchase of any
shares hereunder; provided, further, that the total consideration paid by
Borrower for the repurchase of any shares hereunder and for the repayment of any
subordinated debt shall not exceed twenty five percent (25%) of the Borrower's
net income in any fiscal year.

        Section 3. Condition Precedent. The effectiveness of this Amendment is
expressly conditioned upon the receipt by Coast of a fully executed copy of this
Amendment.

        Section 4. Entire Agreement. The Loan Agreement, as amended hereby,
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings relating to the subject
matter hereof Borrower represents, warrants and agrees that in entering into the
Loan Agreement and consenting to this Amendment, it has not relied on any
representation, promise, understanding or agreement, oral or written, of, by or
with, Coast or any of its agents, employees, or counsel, except the
representations, promises, understandings and agreements specifically contained
in or referred to in the Loan Agreement, as amended hereby.

        Section 5. Conflicting Terms. In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the Loan
Agreement, the terms of this Amendment shall govern. In all other respects, the
Loan Agreement, as amended and supplemented hereby, shall remain in full force
and effect.

        Section 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, AS

--------------------------------------------------------------------------------


APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF CALIFORNIA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

        Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute the same instrument.

* * * * *

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their respective officers thereunto duly authorized as of the
date first above written.


 
 
AMERIVISION COMMUNICATIONS, INC.,
an Oklahoma corporation
 
 
By:
/s/  KENNETH R. KOLEK           Name: Kenneth Kolek     Title: President and CEO
 
 
By:
/s/  LONI WOODLEY           Name: Loni Woodley     Title: Treasurer and CEO
 
 
COAST BUSINESS CREDIT,
a division of Southern Pacific Bank,
a California corporation
 
 
By:
/s/  JOHN WATKINS           Name: John Watkins     Title: Vice President

3

--------------------------------------------------------------------------------



QuickLinks


AMENDMENT NUMBER FOUR TO LOAN AND SECURITY AGREEMENT
